Eggleston, J.,
concurring.
Section 156 (b) of the Constitution gives the State Corporation Commission broad powers and duties in the supervision, regulation and control of transportation companies doing business in this State. Under its provisions the Commission “shall require them to establish and maintain all such public service facilities and conveniences as may be reasonable and just.” We have said that under this provision the Commission may authorize the discontinuance or elimination of facilities which are unreasonable and unjust to a carrier. See Portsmouth v. Virginia Ry., etc., Co., 141 Va. 44, 126 S. E. 366; Hampton v. Newport News & Hampton Ry., etc., Co., 144 Va. 29,131 S. E. 328; Lynchburg Traffic Bureau v. Commonwealth, 189 Va. 612, 54 S. E. (2d) 66.
I agree that under the authority vested in it by this section of the Constitution the Commission was empowered to authorize the Chesapeake and Ohio Railway Company to suspend the service of transferring passengers by ferry steamers between Newport News, Norfolk and Portsmouth, and in lieu thereof to enter into a contract with the Richmond-Greyhound Lines, Inc., for the carriage of such passengers by motorbuses between these points, upon a showing by competent evidence that the change in the facilities furnished would be reasonable and just to both the carrier and the public.
On October 15, 1947, the Commission, after a hearing, entered an order permitting the Norfolk Southern Railway Company to discontinue its carriage of passengers by rail between Norfolk and Yirginia Beach. (See S. C. C. Case No. 8956.) Similarly, by order entered on January 20,1948, the same railway company was authorized to discontinue its passenger service by *843rail on its other lines operating in this State. (See S. C. C. Case No. 9072.) In both instances the railway company was permitted to retain the transportation of freight by rail, while arrangements were made for carrying passengers by motorbus.
Although the city of Norfolk filed a formal protest against the suspension of the operation of the ferry service, and had a legal representative present at the hearings, it offered no evidence in support of its position. The city manager of Portsmouth notified the Commission, by telephone, that its “position would be the same as the city of Norfolk,” but offered no evidence at the hearings.
While representatives of the Norfolk Association of Commerce, the Hampton Roads Maritime Association, and the Division of Ports, State Conservation and Development Commission, were present at one of the hearings, none of them offered any evidence for or against the proposed change.
The Portsmouth Chamber of Commerce, through its board of directors, notified the Commission that it approved the change.
The city attorney of Newport News attended one of the hearings as an “observer,” but took no part in the proceedings.
The Railway Company presented evidence which clearly showed that the steamer service was operated at a considerable loss, that it was little patronized by local passengers, that it was not reasonably necessary to the economic life of the community, and that the substitute motorbus service was fully adequate for the public needs.
The active objectors introduced five witnesses who testified that they had been frequent users of the steamer service in the past and found the substituted service and other facilities available for transportation between the cities burdensome,, uncomfortable and inadequate. They also offered other witnesses who testified that ferry service other than that which the Railway Company had maintained could be rendered at less cost.
Upon the evidence adduced before it the Commission found that the Railway Company had suffered a heavy loss, with no prospect of improvement, in the operation of the steamer service ; that the substituted motorbus service could be operated at substantially less cost; that while the change might cause some inconvenience to local passengers, such passengers are not dependent upon the service, but “have other adequate means of *844transportation;” and that the substituted service would be reasonable and adequate for the public needs.
It is the function of the Commission to settle the conflicts in the evidence. Moreover, its action comes to us as being “jprima facie just, reasonable and correct.” Constitution, § 156(f). I agree that the evidence fully sustains its findings, and that the order appealed from should be affirmed.